DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tezuka (U.S. PGPUB 2018/0056183) in view of Donkey Kong.

Re claims 1, 9, 13, and 21: Tezuka discloses a virtual object jump control method, performed by a computer device, comprising:
determining, in a process that a first virtual object in a virtual scene moves to a destination, a target landing point of the first virtual object according to a position of the destination when a current position of the first virtual object meets a jump condition (see paragraphs [0086-0091]);
determining, according to the current position and the target landing point, a jump trajectory of the first virtual object jumping from the current position to the target landing point (see Figs. 3-7 and paragraphs [0086-0091]); and
controlling the first virtual object to jump from the current position to the target landing point according to the jump trajectory (see Figs. 3-7 and paragraphs [0086-0091]).
Tezuka fails to disclose a non-user-controlled object or a user-associated object configured to move automatically according to the destination. However, Donkey Kong Country discloses the play of a secondary character, Donkey Kong or Diddy Kong, who is associated with the main character used by the user, wherein the main character can also either be Donkey Kong or Diddy Kong (shown particularly at 24:00 of the video and throughout the entirety of the video). Here, the secondary character moves automatically throughout the game as it follows the main character including the main character’s speed and positioning. 
	It would have been obvious to modify the game of Tezuka with the second character playability of Donkey Kong Country and apply the character movement patterns discussed within Tezuka to the incorporated second character, as a secondary character increases excitement and entertainment for the player.

Re claims 2, 10, and 14: Tezuka discloses with respect to the method according to claim 1, wherein the determining a target landing point of the first virtual object according to a position of the destination when a current position of the first virtual object meets a jump condition comprises any one of the following:
determining, based on a walking region of the destination, a target landing point located in the walking region when the current position meets the jump condition, a walking path existing between any position in the walking region and the destination (see Figs. 3-7 and paragraphs [0086-0091]);
determining the destination as the target landing point when the current position meets the jump condition (see Figs. 3-7 and paragraphs [0086-0091]).

Re claims 3, 11, and 15: Tezuka discloses with respect to the method according to claim 2, wherein the determining, based on a walking region of the destination, a target landing point located in the walking region comprises any one of the following:
obtaining a selected position in the walking region, and determining the selected position as the target landing point (see paragraph [0086]: an area on a wall, on the opposite side of a wall, on a landing area on top of a wall, and a landing area on a platform lower than where the player currently is, can all be selected as a target landing point by the computer).
	

Re claims 4, and 12, and 16: Tezuka discloses with respect to the method according to claim 1, wherein the destination refers to a current position of a target virtual object in the virtual scene, or a selected position in the virtual scene (see Figs. 3-7 and paragraphs [0086-0091]).

Re claims 5 and 17: Tezuka discloses with respect to the method according to claim 1, wherein the jump condition comprises: there being no walking path between the current position and the destination, or there being an obstacle in front of the current position in a direction of a shortest path between the current position and the destination (see Figs. 3-7 and paragraphs [0086-0091]: including walls and enemies).

Re claims 7: Tezuka discloses with respect to the method according to claim 1, wherein before the determining, according to the current position and the target landing point, a jump trajectory of the first virtual object jumping from the current position to the target landing point, the method further comprises:
moving the first virtual object when there is a jump obstacle between the current position and the destination, and obtaining a current position of the first virtual object after the movement, a distance between the first virtual object after the movement and the target landing point being greater than a distance between the first virtual object before the movement and the target landing point (see paragraph (see Fig. 5, 7 and 11: after making a second movement after a first trajectory, a player can be located at a distance from the initial target location which is greater in distance from the player’s first position to the initial target location; see paragraph [0085]: after reaching the top of a wall, the player can then continue to roll away creating a distance that’s further from the target point than target point is to where the player initially started).

Re claims 8: Tezuka discloses with respect to the method according to claim 1, wherein the controlling the first virtual object to jump from the current position to the target landing point according to the jump trajectory comprises:
obtaining, according to the jump trajectory, a plurality of aerial positions of the first virtual object after leaving the current position and before reaching the target landing point (see Figs. 3-7 and paragraphs [0086-0091]);
obtaining a plurality of intermediate images of the first virtual object based on the plurality of aerial positions, each intermediate image being used for displaying the first virtual object located at an aerial position (see Figs. 3-7 and paragraphs [0086-0091]); and
playing the plurality of intermediate images based on a play sequence of the plurality of intermediate images (see Figs. 3-7 and paragraphs [0086-0091]: the game system uses the data regarding the jump to produce the jump within gameplay including the various frames necessary to produce said jump).

Re claim 22. Tezuka discloses with respect to the computer readable storage media according to claim 13, wherein the target landing point is located in a region where a walking path to the destination exists (Fig. 3-6).

Claim(s) 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of Donkey Kong Country in further view of Gohara (U.S. PGPUB 2018/0345138).

Re claims 6 and 18: Tezuka fails to disclose with respect to the method according to claim 1, wherein the determining, according to the current position and the target landing point, a jump trajectory of the first virtual object jumping from the current position to the target landing point comprises:
determining a jump speed of the first virtual object at the current position according to the current position and the target landing point; and
determining the jump trajectory of the first virtual object from the current position to the target landing point according to the jump speed.
	However, Gohara discloses using a player’s speed to determine a jump trajectory of the player wherein the trajectory is trajected from a starting and a landing point (see paragraph [0140]). It would have been obvious to one of ordainary skill in the art to modify the jumping feature of Tezuka with the jumping speed inclusion feature of Gohara for the purpose of creating more accurate jumping trajectories.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has reviewed Applicant’s amendments and determined that Donkey Kong Country teaches a secondary character that moves in accordance with a first character and it would have been obvious to modify the game of Tezuka with the second character playability of Donkey Kong Country and apply the character movement patterns discussed within Tezuka to the incorporated second character, as a secondary character increases excitement and entertainment for the player.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715